

CONFIDENTIAL


Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
Exclusive Channel Collaboration Agreement
 
This Exclusive Channel Collaboration Agreement (the “Agreement”) is made and
entered into effective as of November 18, 2011 (the “Effective Date”) by and
between Intrexon Corporation, a Virginia corporation, through its Human
Therapeutics Division with offices at 20358 Seneca Meadows Parkway, Germantown,
MD 20876 (“Intrexon”), and Adeona Pharmaceuticals, Inc., a Nevada corporation
having its principal place of business at 3985 Research Park Drive, Suite 200,
Ann Arbor, MI 48108 (“Adeona”).  Intrexon and Adeona may be referred to herein
individually as a “Party”, and collectively as the “Parties.”
 
Recitals
 
Whereas, Intrexon has expertise in and owns or controls proprietary technology
relating to the design and production of DNA vectors or their in vivo expression
or the control of expression, as well as control over cell function; and
 
Whereas, Adeona now desires to become Intrexon’s exclusive channel collaborator
with respect to such technology for the purpose of developing the PAH Program
(as defined herein), and Intrexon is willing to appoint Adeona as a channel
collaborator in such field under the terms and conditions of this Agreement.
 
Now Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:
 
ARTICLE 1

 
Definitions
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
1.1               “Adeona Indemnitees” has the meaning set forth in Section 9.1.
 
1.2               “Adeona Product” means any product in the Field that is
created, produced, developed, or identified directly or indirectly by or on
behalf of Adeona during the Term whether through use or practice of Intrexon
Channel Technology or the Intrexon Materials or otherwise.
 
1.3               “Adeona Program Patent” has the meaning set forth in Section
6.2(b).
 
1.4               “Adeona Termination IP” means all Patents or other
intellectual property that Adeona or any of its Affiliates Controls as of the
Effective Date or during the Term that Cover, or is otherwise necessary or
useful for, the development, manufacture or commercialization of a Reverted
Product or necessary or useful for Intrexon to operate in the Field.

 
 

--------------------------------------------------------------------------------

 

1.5               “Affiliate” means, with respect to a particular Party, any
other person or entity that directly or indirectly controls, is controlled by,
or is in common control with such Party.  As used in this Section 1.1, the term
“controls” (with correlative meanings for the terms “controlled by” and “under
common control with”) means the ownership, directly or indirectly, of more than
fifty percent (50%) of the voting securities or other ownership interest of an
entity, or the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.  Notwithstanding the foregoing, except as
set forth in Section 2.3(a), Third Security shall be deemed not to be an
Affiliate of Intrexon, and any other person, corporation, partnership, or other
entity that would be an Affiliate of Intrexon solely because it and Intrexon are
under common control by Randal J. Kirk or by investment funds managed by Third
Security or an affiliate of Third Security shall also be deemed not to be an
Affiliate of Intrexon.
 
1.6               “Allowable Expenses” means any of the following expenses
incurred by Adeona or an Affiliate of Adeona after the First Commercial Sale in
the Territory of an Adeona Product, in each case to the extent specifically
attributable to such Adeona Product and specifically attributable to the
Commercialization of such Adeona Product:  (a) Cost of Goods Sold, (b) Marketing
Expenses, (c) Distribution Expenses, (d) Post-Launch Product R&D Expenses, and
(e) Additional Commercialization Expenses, in each case as such terms are
defined and calculated in this Article 1 and in Exhibit A.
1.7               “Applicable Laws” has the meaning set forth in Section
8.2(d)(xiii).
 
1.8               “Authorizations” has the meaning set forth in Section
8.2(d)(xiii).
 
1.9               [*****]
 
1.10             “CC” has the meaning set forth in Section 2.2(b).
 
1.11             “Channel-Related Program IP” has the meaning set forth in
Section 6.1(c).
 
1.12             “Claims” has the meaning set forth in Section 9.1.
 
1.13             “CMCC” has the meaning set forth in Section 2.2(b).
 
1.14             “Committees” has the meaning set forth in Section 2.2(a).
 
1.15             “Commercialize” or “Commercialization” means any activities
directed to marketing, promoting, distributing, importing for sale, offering to
sell and/or selling Adeona Products.
 
1.16             “Confidential Information” means each Party’s confidential
information, inventions, non-public know-how or non-public data disclosed
pursuant to this Agreement or any other confidentiality agreement between the
Parties and shall include, without limitation, manufacturing, marketing,
financial, personnel and other business information and plans, whether in oral,
written, graphic or electronic form.

 
2

--------------------------------------------------------------------------------

 

1.17             “Control” means, with respect to a Patent or other intellectual
property right, that a Party owns or has a license to such right and has the
ability to grant a license or sublicense as provided for in this Agreement under
such right without violating the terms of any agreement or other arrangement
with any Third Party.
 
1.18             “CRC” has the meaning set forth in Section 2.2(b).
 
1.19             “Diligent Efforts” means, with respect to a Party’s obligation
under this Agreement, the level of efforts and resources reasonably required to
diligently develop, manufacture, and/or commercialize (as applicable) a Adeona
Product in a sustained manner, consistent with the efforts and resources a
similarly situated company working in the Field would typically devote to a
product of similar market potential, profit potential, strategic value and/or
proprietary protection, based on market conditions then prevailing.  With
respect to a particular task or obligation, Diligent Efforts requires that the
applicable Party promptly assign responsibility for such task and consistently
make and implement decisions and allocate resources designed to advance progress
with respect to such task or obligation.
 
1.20             “Equity Agreements” has the meaning set forth in Section 5.1.
 
1.21             “Excess Product Liability Costs” has the meaning set forth in
Section 9.3.
 
1.22             “Executive Officer” means the Chief Executive Officer of the
applicable Party, or another senior executive officer of such Party who has been
duly appointed by the Chief Executive Officer to act as the representative of
the Party to resolve, as the case may be, (a) a Committee dispute, provided that
such officer is not a member of the applicable Committee and occupies a position
senior to the positions occupied by the applicable Party’s members of the
applicable Committee, or (b) a dispute described in Section 11.1.
 
1.23             “FDA” has the meaning set forth in Section 8.2(d)(xiii).
 
1.24             [*****]
 
1.25             “Field” means the production of prostaglandin synthase (PGIS)
through the use of an in vivo conditionally regulated embedded controllable
bioreactor for the treatment of PAH in humans.
 
1.26             “First Commercial Sale” means, with respect to an Adeona
Product and country, the first sale to a Third Party of such Adeona Product in
such country after regulatory approval (and any pricing or reimbursement
approvals, if necessary) has been obtained in such country.
 
1.27             “Fully Loaded Cost” means the direct cost of the applicable
good, product or service plus indirect charges and overheads reasonably
allocable to the provision of such good, product or service in accordance with
US GAAP.  Intrexon will bill for its internal direct costs incurred through the
use of annualized FTE; such rate shall be based upon the actual fully loaded
costs of those personnel directly involved in the provision of such good,
product or service.   Intrexon may, from time to time, adjust such FTE rate
based on changes to its actual fully loaded costs and will review the accuracy
of its FTE rate at least quarterly.  Intrexon shall provide Adeona with
reasonable documentation indicating the basis for any such adjustment.

 
3

--------------------------------------------------------------------------------

 

1.28             “Information” means information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including without
limitation, databases, inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including pharmacological, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data, studies and procedures, and patent and other legal information
or descriptions.
 
1.29             “Infringement” has the meaning set forth in Section 6.3(a).
 
1.30             “Intrexon Channel Technology” means Intrexon’s technology
directed towards the production of prostaglandin synthase (PGIS) through the use
of an in vivo conditionally regulated embedded controllable bioreactor for the
treatment of PAH in humans, including without limitation the technology embodied
in the Intrexon Materials and the Intrexon IP.
 
1.31             “Intrexon Indemnitees” has the meaning set forth in Section
9.2.
 
1.32             “Intrexon IP” means the Intrexon Patents and Intrexon Know-How.
 
1.33             “Intrexon Know-How” means all Information (other than Intrexon
Patents) that (a) is Controlled by Intrexon as of the Effective Date or during
the Term and (b) is reasonably required or useful for Adeona to conduct the PAH
Program.  For the avoidance of doubt, the Intrexon Know-How shall include any
Information (other than Intrexon Patents) in the Channel-Related Program IP.
 
1.34             “Intrexon Materials” means the genetic code and associated gene
constructs used alone or in combination and such other proprietary reagents
including but not limited to plasmid vectors, virus stocks, cells and cell
lines, and ligand-related chemistry, in each case that are reasonably required
or provided to Adeona to conduct the PAH Program.
 
1.35             “Intrexon Patents” means all Patents that (a) are Controlled by
Intrexon as of the Effective Date or during the Term; and (b) are reasonably
required or useful for Adeona to conduct the PAH Program.  For the avoidance of
doubt, the Intrexon Patents shall include any Patent in the Channel-Related
Program IP.
 
1.36             “Intrexon Trademarks” means those trademarks related to the
Intrexon Channel Technology that are established from time to time by Intrexon
for use across its channel partnerships or collaborations.
 
1.37             “Inventions” has the meaning set forth in Section 6.1(b).
 
1.38             “IPC” has the meaning set forth in Section 2.2(b).
 
1.39             “JSC” has the meaning set forth in Section 2.2(b).
 
1.40             “Losses” has the meaning set forth in Section 9.1.

 
4

--------------------------------------------------------------------------------

 

1.41             “Net Sales” means, with respect to any Adeona Product, the net
sales of such Adeona Product by Adeona or an Affiliate of Adeona (including
without limitation net sales of Adeona Product to a non-Affiliate sublicensee
but not including net sales by such non-Affiliate sublicensee), as determined in
accordance with US GAAP.
 
1.42             “NYSE Amex Approval” means receipt by Adeona of the issuance of
securities to Intrexon pursuant to the Equity Agreements.
 
1.43             “PAH” means pulmonary arterial hypertension.
 
1.44             “PAH Program” has the meaning set forth in Section 2.1.
 
1.45             “Patents” means (a) all patents and patent applications
(including provisional applications), (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
requests for continued examination, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of the foregoing, and (c) any
foreign or international equivalents of any of the foregoing.
 
1.46             “Product Profit” means Net Sales less Allowable Expenses.
 
1.47             “Product-Specific Program Patent” means any issued Intrexon
Patent where all the claims are directed to Inventions that relate solely and
specifically to Adeona Products.  [*****]
 
1.48             “Proposed Terms” has the meaning set forth in Section 11.2.
 
1.49             “Prosecuting Party” has the meaning set forth in Section
6.2(c).
 
1.50             [*****]
 
1.51             [*****]
 
1.52             “Retained Product” has the meaning set forth in Section
10.4(a).
 
1.53             “Reverted Product” has the meaning set forth in Section
10.4(c).
 
1.54             “SEC” means the United States Securities and Exchange
Commission.
 
1.55             “Sublicensing Revenue” means any cash consideration (including
upfront payments, milestone payments, and royalties), and the cash equivalent of
all other consideration, actually received by Adeona or its Affiliate from a
Third Party in consideration for a grant of a sublicense under the Intrexon IP
or any rights to develop or commercialize Adeona Products, but excluding: (a)
any amounts paid as bona fide reimbursement for research and development costs
to the extent incurred following such grant; (b) bona fide loans or any payments
in consideration for a grant of equity of Adeona to the extent that such
consideration is equal to or less than fair market value (i.e. any amounts in
excess of fair market value shall be Sublicensing Revenue); or (c) amounts
received from sublicensees in respect of any Adeona Product sales that are
included in Net Sales.

 
5

--------------------------------------------------------------------------------

 

1.56             “Superior Therapy” means a therapy in the Field that, based on
the data then available, (a) demonstrably appears to offer either superior
efficacy or safety or significantly lower cost of therapy, as compared with both
(i) those therapies that are marketed (either by Adeona or others) at such time
for the indication and (ii) those therapies that are being actively developed by
Adeona for such indication; (b) demonstrably appears to represent a substantial
improvement over such existing therapies; and (c) has intellectual property
protection and a regulatory approval pathway that, in each case, would not
present a significant barrier to commercial development.
 
1.57             “Support Memorandum” has the meaning set forth in Section 11.2.
 
1.58             “Term” has the meaning set forth in Section 10.1.
 
1.59             “Third Party” means any individual or entity other than the
Parties or their respective Affiliates.
 
1.60             [*****]
 
1.61             “Third Security” means Third Security, LLC.
 
1.62             “Territory” means the entire world.
 
1.63             “US GAAP” means generally accepted accounting principles in the
United States.
 
1.64             “Working Group” has the meaning set forth in Section 2.3(d).
 
ARTICLE 2

 
Scope of Channel Collaboration; Management
 
2.1             General.  The general purpose of the channel collaboration
described in this Agreement will be to use the Intrexon Channel Technology to
research, develop and commercialize products for use in the Field (collectively,
the “PAH Program”).  As provided below, the JSC shall establish projects for the
PAH Program.  Either Party may propose potential projects in the Field for
review and consideration by the JSC.
 
2.2             Committees.
 
(a)           Generally.  The Parties desire to establish several committees
(collectively, “Committees”) to oversee the PAH Program and to facilitate
communications between the Parties with respect thereto.  Each of such
Committees shall have the responsibilities and authority allocated to it in this
Article 2.  Each of the Committees shall have the obligation to exercise its
authority consistent with the respective purpose for such Committee as stated
herein and any such decisions shall be made in good faith.

 
6

--------------------------------------------------------------------------------

 

(b)           Formation and Purpose.  Promptly following the Effective Date, the
Parties shall create the Committees listed in the chart below, each of which
shall have the purpose indicated in the chart.
 
Committee
 
Purpose
     
Joint Steering Committee (“JSC”)
 
Establish projects for the PAH Program and establish the priorities, as well as
approve budgets for such projects.  Approve all subcommittee projects and plans.
     
Chemistry, Manufacturing and Controls Committee (“CMCC”)
 
Establish project plans and review and approve activities and budgets for
chemistry, manufacturing, and controls under the PAH Program.
     
Clinical/Regulatory Committee (“CRC”)
 
Review and approve all research and development plans, clinical projects and
publications, and regulatory filings and correspondence under the PAH Program;
review and approve itemized budgets with respect to the foregoing.
     
Commercialization Committee (“CC”)
 
Establish project plans and review and approve activities and budgets for
commercialization activities under the PAH Program.
     
Intellectual Property Committee (“IPC”)
 
Evaluate intellectual property issues in connection with the PAH Program; review
and approve itemized budgets with respect to the foregoing.



2.3             General Committee Membership and Procedure.
 
(a)           Membership.  For each Committee, each Party shall designate an
equal number of representatives who are employees of such Party or an Affiliate
of such Party (not to exceed four (4) for each Party) with appropriate expertise
to serve as members of such Committee (and Third Security shall be deemed to be
an Affiliate of Intrexon solely for purposes of this Section 2.3).  Each
representative may serve on more than one Committee as appropriate in view of
the individual’s expertise.  Each Party may replace its Committee
representatives at any time upon written notice to the other Party.  Each
Committee shall have a chairperson; the chairperson of each committee shall
serve for a two-year term and the right to designate which representative to the
Committee will act as chairperson shall alternate between the Parties, with
Adeona selecting the chairperson first for the JSC, CRC and CC, and Intrexon
selecting the chairperson first for the CMCC and IPC. The chairperson of each
Committee shall be responsible for calling meetings, preparing and circulating
an agenda in advance of each meeting of such Committee, and preparing and
issuing minutes of each meeting within fifteen (15) days thereafter.

 
7

--------------------------------------------------------------------------------

 

(b)           Meetings.  Each Committee shall hold meetings at such times as it
elects to do so, but in no event shall such meetings be held less frequently
than once every six (6) months. Meetings of any Committee may be held in person
or by means of telecommunication (telephone, video, or web conferences).  To the
extent that a Committee holds any meetings in person, the Parties will alternate
in designating the location for such in-person meetings, with Adeona selecting
the first meeting location for each Committee.  A reasonable number of
additional representatives of a Party may attend meetings of a Committee in a
non-voting capacity.  Each Party shall be responsible for all of its own
expenses of participating in any Committee (including without limitation in any
Working Group).
 
(c)           Meeting Agendas.  Each Party will disclose to the other proposed
agenda items along with appropriate information at least three (3) business days
in advance of each meeting of the applicable Committee; provided, that a Party
may provide its agenda items to the other Party within a lesser period of time
in advance of the meeting, or may propose that there not be a specific agenda
for a particular meeting, so long as such other Party consents to such later
addition of such agenda items or the absence of a specific agenda for such
Committee meeting.
 
(d)           Working Groups.  From time to time, each Committee may establish
and delegate duties to other committees, sub-committees or directed teams (each,
a “Working Group”) on an “as-needed” basis to oversee particular projects or
activities.  Each such Working Group shall be constituted and shall operate as
the applicable Committee determines; provided, that each Working Group shall
have equal representation from each Party.  Each Working Group and its
activities shall be subject to the oversight, review and approval of, and shall
report to, the Committee that established such Working Group.  In no event shall
the authority of the Working Group exceed that specified for the relevant
Committee in this Article 2.  As of the Effective Date, the following Working
Groups shall be established by the Parties:
 
Working Group
 
Purpose
     
Discovery Project Team
 
Develop and execute integrated project plans, including milestones, timelines
and preliminary budget, for early-stage Product development
     
Preclinical Project Team
 
Develop and execute integrated project plans, including milestones, timelines
and preliminary budget, for pre-clinical stage Product development
     
Clinical Project Team
 
Develop and execute integrated project plans, including milestones, timelines
and preliminary budget, for clinical stage Product development

 
 
8

--------------------------------------------------------------------------------

 


(e)           Limitations of Committee Powers.  Each Committee shall have only
such powers as are specifically delegated to it hereunder or from time to time
as agreed to by the mutual consent of the Parties and shall not be a substitute
for the rights of the Parties.  Without limiting the generality of the
foregoing, no Committee shall have any power to amend this Agreement.  Any
amendment to the terms and conditions of this Agreement shall be implemented
pursuant to Section 12.7 below.
 
2.4             Committee Decision-Making.  If a Committee is unable to reach
unanimous consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party.  The Executive
Officers of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) to discuss the dispute
and use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to the Executive Officers.  If any such dispute
is not resolved by the Executive Officers within thirty (30) days after
submission of such dispute to such officers, then the Executive Officer of the
Party specified in the applicable subsection below shall have the authority to
finally resolve such dispute acting in good faith.
 
(a)           Casting Vote at JSC.  If a dispute at the JSC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Adeona shall have
the authority to finally resolve such dispute
 
(b)           Casting Vote at CMCC.  If a dispute at the CMCC is not resolved
pursuant to Section 2.4 above, then (i) in the case of any disputes relating to
the Intrexon Materials, the manufacture of an Adeona Product active
pharmaceutical ingredient, or the manufacturing  of other components of Adeona
Products contracted for or manufactured by Intrexon, the Executive Officer of
Intrexon shall have the authority to finally resolve such dispute; and (ii) in
the case of any other disputes, the Executive Officer of Adeona shall have the
authority to finally resolve such dispute.
 
(c)           Casting Vote at CRC.  If a dispute at the CRC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Adeona shall have
the authority to finally resolve such dispute.
 
(d)           Casting Vote at CC.  If a dispute at the CC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Adeona shall have
the authority to finally resolve such dispute.
 
(e)           Casting Vote at IPC.  If a dispute at the IPC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Intrexon shall have
the authority to finally resolve such dispute, [*****]

 
9

--------------------------------------------------------------------------------

 

(f)           Other Committees.  If any additional Committee is formed, then the
Parties shall, at the time of such formation, agree on which Party shall have
the authority to finally resolve a dispute that is not resolved pursuant to
Section 2.4 above.
 
(g)           Restrictions.  Neither Party shall exercise its right to finally
resolve a dispute at a committee in accordance with this Section 2.4 in a manner
that (i) excuses such Party from any of its obligations specifically enumerated
under this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this Agreement specify that mutual agreement is
required for such matter; or (vi) would require the other Party to perform any
act that is inconsistent with applicable law.
 
ARTICLE 3

 
License Grants
 
3.1             Licenses to Adeona.
 
(a)           Subject to the terms and conditions of this Agreement, Intrexon
hereby grants to Adeona a license under the Intrexon IP to research, develop,
use, import, make, have made, sell, and offer for sale Adeona Products in the
Field in the Territory.  Such license shall be exclusive (even as to Intrexon)
with respect to any clinical development, selling, offering for sale or other
Commercialization of Adeona Products in the Field, and shall be otherwise
non-exclusive.
 
(b)           Subject to the terms and conditions of this Agreement, Intrexon
hereby grants to Adeona a non-exclusive, royalty-free license to use and display
the Intrexon Trademarks, solely in connection with the Commercialization of
Adeona Products, in the promotional materials, packaging, and labeling for
Adeona Products, as provided under and in accordance with Section 4.9.
 
3.2             Sublicensing.  Except as provided below, Adeona shall not
sublicense the rights granted under Section 3.1 to any Third Party, or transfer
the Intrexon Materials to any Third Party, or otherwise grant any Third Party
the right to research, develop, use, or commercialize Adeona Products, in each
case except with Intrexon’s written consent, which written consent may be
withheld in Intrexon’s sole discretion.  Notwithstanding the foregoing, Adeona
may transfer, to the extent reasonably necessary, Intrexon Materials to a Third
Party contractor performing post-API fill/finish responsibilities for Adeona
Products, and may grant any sublicenses necessary to enable such Third Party to
perform such activities.  In addition, Adeona shall not sublicense the rights
granted under Section 3.1 to an Affiliate, or transfer the Intrexon Materials to
any Affiliate, or otherwise grant any Affiliate the right to research, develop,
use, or commercialize Adeona Products, in each case except with Intrexon’s
written consent, which written consent shall not be unreasonably withheld or
delayed.  In the event that Intrexon consents to any such grant or transfer to
an Affiliate, Adeona shall remain responsible for, and be guarantor of, the
performance by any such Affiliate and shall cause such Affiliate to comply with
the provisions of this Agreement in connection with such performance (as though
such Affiliate were Adeona), including any payment obligations owed to Intrexon
hereunder.  None of the enforcement rights under the Intrexon Patents that are
granted to Adeona pursuant to Section 6.3 shall be transferred to, or exercised
by, a sublicensee except with Intrexon’s prior written consent, which may be
withheld in Intrexon’s sole discretion.

 
10

--------------------------------------------------------------------------------

 

3.3             No Non-Permitted Use.  Adeona hereby covenants that it shall
not, nor shall it permit any Affiliate or, if applicable, (sub)licensee, to use
or practice, directly or indirectly, any Intrexon IP, Intrexon Channel
Technology, or Intrexon Materials for any purposes other than those expressly
permitted by this Agreement.
 
3.4             Exclusivity.  Intrexon and Adeona mutually agree that, under the
channel collaboration established by this Agreement, it is intended that the
Parties will be exclusive to each other in the Field.  To this end, neither
Intrexon nor its Affiliates shall make the Intrexon Channel Technology or
Intrexon Materials available to any Third Party for the purpose of developing or
commercializing products in the Field, and neither Intrexon nor any Affiliate
shall pursue (either by itself or with a Third Party or Affiliate) the research,
development or commercialization of any product for purpose of sale in the
Field, outside of the PAH Program.  Further, neither Adeona nor its Affiliates
shall pursue (either by itself or with a Third Party or Affiliate) the research,
development or commercialization of any product for purpose of sale in the
Field, outside of the PAH Program.
 
3.5             [*****]
 
3.6             No Prohibition on Intrexon.  Except as explicitly set forth in
Sections 3.1 and 3.4, nothing in this Agreement shall prevent Intrexon from
practicing or using the Intrexon Materials, Intrexon Channel Technology, and
Intrexon IP for any purpose, and to grant to Third Parties the right to do the
same.  Without limiting the generality of the foregoing, Adeona acknowledges
that Intrexon has all rights, in Intrexon’s sole discretion, to make the
Intrexon Materials, Intrexon Channel Technology (including any active
pharmaceutical ingredient used in an Adeona Product), and Intrexon IP available
to Third Party channel partners or collaborators for use in fields outside the
Field.
 
3.7             [*****]
 
(a)           [*****]
 
(b)           [*****]
 
(c)           [*****]
 
(d)           For any Third Party license under which Adeona or its Affiliates
obtain a license under Patents claiming inventions or know-how specific to or
used or incorporated into the development, manufacture, and/or commercialization
of Adeona Products, Adeona shall use commercially reasonable efforts to ensure
that Adeona will have the ability, pursuant to Section 10.4(h), to assign such
agreement to Intrexon or grant a sublicense to Intrexon thereunder (having the
scope set forth in Section 10.4(h)).

 
11

--------------------------------------------------------------------------------

 

(e)           The licenses granted to Adeona under Section 3.1 may include
sublicenses under Intrexon IP that has been licensed to Intrexon by one or more
Third Parties.  Any such sublicenses are subject to the terms and conditions set
forth in the applicable upstream license agreement, subject to the cost
allocation set forth in Section 3.7(c), provided that Intrexon shall either
provide unredacted copies of such upstream license agreements to Adeona or shall
disclose in writing to Adeona all of such terms and conditions that are
applicable to Adeona.  Adeona shall not be responsible for complying with any
provisions of such upstream license agreements unless, and to the extent that,
such provisions have been disclosed to Adeona as provided in the preceding
sentence.
 
3.8             Licenses to Intrexon.  Subject to the terms and conditions of
this Agreement, Adeona hereby grants to Intrexon a non-exclusive, worldwide,
fully-paid, royalty-free license, under any applicable Patents or other
intellectual property Controlled by Adeona or its Affiliates, solely to the
extent necessary for Intrexon to conduct those responsibilities assigned to it
under this Agreement, which license shall be sublicensable solely to Intrexon’s
Affiliates or to any of Intrexon’s subcontractors.
 
3.9             Restrictions Relating to Intrexon Materials.  Adeona shall use
the Intrexon Materials solely for purposes of the PAH Program and not for any
other purpose without the prior written consent of Intrexon.  With respect to
the Intrexon Materials comprising Intrexon’s vector assembly technology, Adeona
shall not, and shall ensure that Adeona personnel do not (a) distribute, sell,
lend or otherwise transfer such Intrexon Materials to any Third Party; (b)
co-mingle such Intrexon Materials with any other proprietary biological or
chemical materials without Intrexon’s written consent; or (c) analyze such
Intrexon Materials or in any way attempt to reverse engineer or sequence such
Intrexon Materials.
 
ARTICLE 4

 
Other Rights and Obligations
 
4.1             Development and Commercialization. Subject to Sections 4.6 and
4.7,  Adeona shall be solely responsible for the performance of the PAH Program
and the development and commercialization of Adeona Products in the
Field.  Adeona shall be responsible for all costs incurred in connection with
the PAH Program except that Intrexon shall be responsible for the
following:  (a) costs of establishing manufacturing capabilities and facilities
in connection with Intrexon’s manufacturing obligation under Section 4.6
(provided, however, that Intrexon may include an allocable portion of such
costs, through depreciation and amortization, when calculating the Fully Loaded
Cost of manufacturing Adeona Product, to the extent such allocation,
depreciation, and amortization is permitted by US GAAP, it being recognized that
the majority of non-facilities scale-up costs cannot be capitalized and
amortized under US GAAP); (b) costs of basic research with respect to the
Intrexon Channel Technology and Intrexon Materials (i.e., platform improvements)
but, for clarity, excluding research described in Section 4.7 or research
requested by the JSC for the development of an Adeona Product (which research
costs shall be reimbursed by Adeona); (c) [*****]; and (d) costs of filing,
prosecution and maintenance of Intrexon Patents.  The costs encompassed within
subsection (a) above shall include the scale-up of Intrexon Materials and API
for clinical trials and commercialization of Adeona Products undertaken pursuant
to Section 4.6, which shall be at Intrexon’s cost whether it elects to conduct
such efforts internally or through Third Party contractors retained by either
Intrexon or Adeona (with Intrexon’s consent).

 
12

--------------------------------------------------------------------------------

 

4.2             Transfer of PAH Technology Information.  No later than sixty
(60) days after the Effective Date (or as soon thereafter as practicable),
Intrexon shall provide to Adeona copies of the relevant portions of all material
reports and information, including concepts and preliminary vector designs,
obtained or generated by or on behalf of Intrexon or its Affiliates in
connection with the PAH Program, and general data related to embedded
controllable bioreactors.  Thereafter, as additional projects are included in
the PAH Program, the JSC shall develop a plan and protocol for each such project
relating to the transfer of relevant data and Intrexon Materials.
 
4.3             Information and Reporting.  Adeona will keep Intrexon informed
about Adeona’s efforts to develop and commercialize Adeona Products, including
reasonable and accurate summaries of Adeona’s (and its Affiliates’ and, if
applicable, (sub)licensees’) global development plans (as updated), including
preclinical, clinical and regulatory plans, global marketing plans (as updated),
progress towards meeting the goals and milestones in such plans and explanations
of any material deviations, and significant developments in the development
and/or commercialization of the Adeona Products, including initiation or
completion of a clinical trial, submission of a United States or international
regulatory filing, receipt of a response to such United States or international
regulatory filing, clinical safety event, receipt of Regulatory Approval, or
commercial launch.  Intrexon will keep Adeona informed about Intrexon’s efforts
(a) to establish manufacturing capabilities and facilities for Adeona Products
(and Intrexon Materials relevant thereto) and otherwise perform its
manufacturing responsibilities under Section 4.6 and (b) to undertake
discovery-stage research for the PAH Program with respect to the Intrexon
Channel Technology and Intrexon Materials.  Such disclosures by Adeona and
Intrexon will be made in the course of JSC meetings at least once every six (6)
months while Adeona Products are being developed or commercialized anywhere in
the world, and shall be reflected in the minutes of such meetings.
 
4.4             Regulatory Matters.  At all times after the Effective Date,
Adeona shall own and maintain, at its own cost, all regulatory filings and
Regulatory Approvals for Adeona Products that Adeona is developing or
Commercializing pursuant to this Agreement.  As such, Adeona shall be
responsible for reporting all adverse events related to such Adeona Products to
the appropriate regulatory authorities in the relevant countries, in accordance
with the applicable laws and regulations of such countries.  The decision to
list or not list Patents in any regulatory filing for a Adeona Product (for
example, as required by 21 C.F.R. § 314.53(b)), or add or delete a Patent from a
regulatory filing shall be determined by Intrexon, after consultation with
Adeona, except with respect to Product Specific Program Patents, which will be
mutually determined by the Parties.
 
4.5             Diligence.
 
(a)           Adeona shall use Diligent Efforts to develop and commercialize
Adeona Products.

 
13

--------------------------------------------------------------------------------

 

(b)           Without limiting the generality of the foregoing, Intrexon may,
from time to time, notify Adeona that it believes it has identified a Superior
Therapy, and in such case shall provide to Adeona its then-available information
about such therapy.  Adeona shall have the following obligations with respect to
such proposed Superior Therapy:  (i) within sixty (60) days after such
notification, Adeona shall prepare and deliver to the JSC for review and
approval a development plan detailing how Adeona will pursue the Superior
Therapy (including a proposed budget); (ii) Adeona shall revise the development
plan as directed by the JSC; and (iii) following approval of the development
plan by the JSC, Adeona shall use Diligent Efforts to pursue the development of
the Superior Therapy under the PAH Program in accordance with such development
plan.  If Adeona fails to comply with the foregoing obligations, or if Adeona
exercises its casting vote at the JSC to either (x) prevent the approval of a
development plan for a Superior Therapy; (y) delay such approval more than sixty
(60) days after delivery of the development plan to the JSC; or (z) approve a
development plan that is insufficient in view of the nature and magnitude of the
opportunity presented by the Superior Therapy, then Intrexon shall have the
termination right set forth in Section 10.2(c) (subject to the limitation set
forth therein).  For clarity, any dispute arising under this 4.5, including any
dispute as to whether a proposed project constitutes a Superior Therapy (as with
any other dispute under this Agreement) shall be subject to dispute resolution
in accordance with Article 11.
 
(c)           The activities of Adeona’s Affiliates and any permitted
sublicensees shall be attributed to Adeona for the purposes of evaluating
Adeona’s fulfillment of the obligations set forth in this Section 4.5.
 
4.6             Manufacturing.  Intrexon shall have the option and, in the event
it so elects, shall use Diligent Efforts, to perform any manufacturing
activities in connection with the PAH Program that relate to the Intrexon
Materials, the manufacture of bulk drug product, the manufacturing of bulk
quantities of other components of Adeona Products, or any earlier steps in the
manufacturing process for Adeona Products.  Except as provided in Section 4.1,
any manufacturing undertaken by Intrexon pursuant to the preceding sentence
shall be performed in exchange for cash payments equal to Intrexon’s Fully
Loaded Cost in connection with such manufacturing, on terms to be negotiated by
the Parties in good faith.  In the event that Intrexon does not manufacture
Intrexon Materials, bulk drug product or bulk quantities of other components of
Adeona Products, then Intrexon shall provide to Adeona or a contract
manufacturer selected by Adeona and approved by Intrexon all Information
Controlled by Intrexon that is related to the manufacturing of such Intrexon
Materials, bulk drug product or bulk qualities of other components of Adeona
Products, for use in the Field and is reasonably necessary to enable Adeona or
such contract manufacturer (as appropriate) for the sole purpose of
manufacturing such Intrexon Materials, bulk drug product or bulk quantities of
other components of Adeona Products, in each case as manufactured by
Intrexon.  The costs and expenses incurred by Intrexon in carrying out such
transfer shall be borne by Intrexon.  Any manufacturing Information transferred
hereunder to Adeona or its contract manufacturer shall not be further
transferred to any Third Party or Adeona Affiliate without the prior written
consent of Intrexon; provided, however, that Intrexon shall not unreasonably
withhold such consent if necessary to permit Adeona to switch manufacturers.
 
4.7             Support Services.  From time to time, on an ongoing basis,
Adeona shall request, or Intrexon may propose, that Intrexon perform certain
support services with respect to the PAH Program.  To the extent that the
Parties mutually agree that Intrexon should perform such services, the Parties
shall negotiate in good faith the terms under which services would be performed,
it being understood that Intrexon would be compensated for such services by cash
payments equal to Intrexon’s Fully Loaded Cost in connection with such services.

 
14

--------------------------------------------------------------------------------

 

4.8             Compliance with Law.  Each Party shall comply, and shall ensure
that its Affiliates, (sub)licensees and Third Party contractors comply, with all
applicable laws, regulations, and guidelines applicable to the PAH Program,
including without limitation those relating to the transport, storage, and
handling of Intrexon Materials and Adeona Products.
 
4.9             Trademarks.  To the extent permitted by applicable law and
regulations, Adeona shall, and shall ensure that the packaging, promotional
materials, and labeling for Adeona Products shall carry, in a conspicuous
location, the applicable Intrexon Trademark(s), subject to Adeona’s reasonable
approval of the size, position, and location thereof.  Adeona shall provide
Intrexon with copies of any materials containing the Intrexon Trademarks prior
to using or disseminating such materials, in order to obtain Adeona’s approval
thereof .  Adeona’s use of the Intrexon Trademarks shall be subject to prior
review and approval of the IPC.  Adeona acknowledges Intrexon’s sole ownership
of the Intrexon Trademarks and agrees not to take any action inconsistent with
such ownership.  Adeona covenants that it shall not use any trademark
confusingly similar to any Intrexon Trademarks in connection with any products
(including any Adeona Product).  From time to time during the Term, Intrexon
shall have the right to obtain from Adeona samples of Adeona Product sold by
Adeona or its Affiliates or sublicensees for the purpose of inspecting the
quality of such Adeona Products and use of the Intrexon Trademark(s).  In the
event that Intrexon inspects the quality of such Adeona Products and use of the
Intrexon Trademark, Intrexon shall notify the result of such inspection to
Adeona in writing thereafter.  Adeona shall comply with reasonable policies
provided by Intrexon from time-to-time to maintain the goodwill and value of the
Intrexon Trademarks.
 
ARTICLE 5

 
Compensation
 
5.1             Equity.  In partial consideration for Adeona’s appointment as an
exclusive channel collaborator and the other rights granted to Adeona hereunder,
Adeona has agreed to issue to Intrexon certain shares of Adeona’s common stock,
in accordance with the terms and conditions of that certain Stock Purchase
Agreement and Registration Rights Agreement, each of even date herewith (the
“Equity Agreements”).  Pursuant to the Equity Agreements, Intrexon shall also
have the right to purchase certain shares of the Company’s common stock for cash
consideration, subject to the terms and conditions therein.  Provided that all
closing conditions for the First Tranche Closing (as defined in the Equity
Agreements) that are within the reasonable control of Intrexon have been
satisfied or waived, the issuance of the First Tranche Shares (as defined in the
Equity Agreements) is a condition subsequent to the effectiveness of this
Agreement.

 
15

--------------------------------------------------------------------------------

 

5.2             Profit-Share.
 
(a)           No later than thirty (30) days after each calendar quarter in
which there is positive Product Profit arising from the sale of Adeona Product
in the Field in the Territory, Adeona shall pay to Intrexon fifty percent (50%)
of such Product Profit, on a Adeona Product-by-Adeona Product basis.  In the
event of negative Product Profit for a particular Adeona Product in any calendar
quarter, neither Adeona nor Intrexon shall owe any payments hereunder with
respect to such Adeona Product.  [*****]  Except as set forth in the preceding
sentence, Adeona shall not be permitted to carry forward any negative Product
Profits to subsequent quarters.
 
(b)           No later than thirty (30) days after each calendar quarter in
which Adeona or any Adeona Affiliate receives Sublicensing Revenue, Adeona shall
pay to Intrexon fifty percent (50%) of such Sublicensing Revenue.  As set forth
in Section 3.2, sublicensing shall require Intrexon’s prior written
consent.  Nevertheless, this Section 5.2(b) shall apply to Sublicensing Revenue
received by Adeona or any Adeona Affiliate, even if rights were granted to the
applicable sublicensee in violation of this Agreement.  For purposes of clarity,
sales of Adeona Products by approved sublicensees shall not constitute Net
Sales.
 
5.3             Method of Payment.  All payments due to Intrexon under this
Agreement shall be paid in United States dollars by wire transfer to a bank in
the United States designated in writing by Intrexon.  All references to
“dollars” or “$” herein shall refer to United States dollars.
 
5.4             Payment Reports and Records Retention.  Within thirty (30) days
after the end of each calendar quarter during which Net Sales have been
generated or Allowable Expenses been incurred, Adeona shall deliver to Intrexon
a written report that shall contain at a minimum for the applicable calendar
quarter:
 
(a)           gross sales of each Adeona Product (on a country-by-country
basis);
 
(b)           itemized calculation of Net Sales, showing all applicable
deductions;
 
(c)           itemized calculation of Allowable Expenses and Sublicensing
Revenue;
 
(d)           the amount of the payment (if any) due pursuant to Section 5.2(a)
and/or 5.2(b);
 
(e)           the amount of taxes, if any, withheld to comply with any
applicable law; and
 
(f)           the exchange rates used in any of the foregoing calculations.
 
For three (3) years after each sale of Adeona Product or the incurring of an
item included in Allowable Expenses, Adeona shall keep (and shall ensure that
its Affiliates and, if applicable, (sub)licensees shall keep) complete and
accurate records of such sales or Allowable Expenses (as the case may be) in
sufficient detail to confirm the accuracy of the payment calculations hereunder.

 
16

--------------------------------------------------------------------------------

 

5.5             Audits.
 
(a)           Upon the written request of Intrexon, Adeona shall permit an
independent certified public accounting firm of internationally recognized
standing selected by Intrexon, and reasonably acceptable to Adeona, to have
access to and to review, during normal business hours and upon no less than
thirty (30) days prior written notice, the applicable records of Adeona and its
Affiliates to verify the accuracy and timeliness of the reports and payments
made by Adeona under this Agreement.  Such review may cover the records for
sales made in any calendar year ending not more than three (3) years prior to
the date of such request.  The accounting firm shall disclose to both Parties
whether the royalty reports and/or know-how reports conform to the provisions of
this Agreement and/or US GAAP, as applicable, and the specific details
concerning any discrepancies.  Such audit may not be conducted more than once in
any calendar year.
 
(b)           If such accounting firm concludes that additional amounts were
owed during such period, Adeona shall pay additional amounts, with interest from
the date originally due as set forth in Section 5.7, within thirty (30) days of
receipt of the accounting firm’s written report.  If the amount of the
underpayment is greater than five percent (5%) of the total amount actually owed
for the period audited, then Adeona shall in addition reimburse Intrexon for all
costs related to such audit; otherwise, Intrexon shall pay all costs of the
audit.  In the event of overpayment, any amount of such overpayment shall be
fully creditable against amounts payable for the immediately succeeding calendar
quarter(s); provided, however, that such credit cannot be applied to reduce the
amounts payable by Adeona to Intrexon for any particular calendar quarter by
more than [*****] of the amount otherwise due to Intrexon.
 
(c)           Intrexon shall (i) treat all information that it receives under
this Section 5.5 in accordance with the confidentiality provisions of Article 7
and (ii) cause its accounting firm to enter into an acceptable confidentiality
agreement with Adeona obligating such firm to retain all such financial
information in confidence pursuant to such confidentiality agreement, in each
case except to the extent necessary for Intrexon to enforce its rights under
this Agreement.
 
5.6             Taxes.  The Parties will cooperate in good faith to obtain the
benefit of any relevant tax treaties to minimize as far as reasonably possible
any taxes which may be levied on any amounts payable hereunder.  Adeona shall
deduct or withhold from any payments any taxes that it is required by applicable
law to deduct or withhold.  Notwithstanding the foregoing, if Intrexon is
entitled under any applicable tax treaty to a reduction of the rate of, or the
elimination of, applicable withholding tax, it may deliver to Adeona or the
appropriate governmental authority (with the assistance of Adeona to the extent
that this is reasonably required and is expressly requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve Adeona of its obligation to withhold tax, and Adeona shall apply the
reduced rate of withholding tax, or dispense with withholding tax, as the case
may be, provided that Adeona has received evidence of Intrexon’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time that the payment is
due.  If, in accordance with the foregoing, Adeona withholds any amount, it
shall make timely payment to the proper taxing authority of the withheld amount,
and send to Intrexon proof of such payment within forty-five (45) days following
that latter payment.
 
5.7             Late Payments.  Any amount owed by Adeona to Intrexon under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the lower of (a) two percent (2%) per month,
compounded, or (b) the highest rate permitted under applicable law.

 
17

--------------------------------------------------------------------------------

 

ARTICLE 6

 
Intellectual Property
 
6.1             Ownership.
 
(a)           Subject to the license granted under Section 3.1, all rights in
the Intrexon IP shall remain with Intrexon.
 
(b)           Adeona and/or Intrexon may solely or jointly conceive, reduce to
practice or develop discoveries, inventions, processes, techniques, and other
technology, whether or not patentable, in the course of performing the PAH
Program (collectively “Inventions”).  Each Party shall promptly provide the
other Party with a detailed written description of any such Inventions that
relate to the Field.  Inventorship shall be determined in accordance with United
States patent laws.
 
(c)           Intrexon shall solely own all right, title and interest in all
Inventions related to Intrexon Channel Technology, together with all Patent
rights and other intellectual property rights therein (the “Channel-Related
Program IP”).  Adeona hereby assigns all of its right, title and interest in and
to the Channel-Related Program IP to Intrexon.  Adeona agrees to execute such
documents and perform such other acts as Intrexon may reasonably request to
obtain, perfect and enforce its rights to the Channel-Related Program IP and the
assignment thereof.
 
(d)           Notwithstanding anything to the contrary in this Agreement, any
discovery, invention, process, technique, or other technology, whether or not
patentable, that is conceived, reduced to practice or developed by Adeona solely
or jointly through the use of the Intrexon Channel Technology, Intrexon IP, or
Intrexon Materials in breach of the terms and conditions of this Agreement,
together with all patent rights and other intellectual property rights therein,
shall be solely owned by Intrexon and shall be included in the Channel-Related
Program IP.
 
(e)           All information regarding Channel-Related Program IP shall be
Confidential Information of Intrexon.  Adeona shall be under appropriate written
agreements with each of its employees or agents working on the PAH Program,
pursuant to which such person shall grant all rights in the Inventions to Adeona
(so that Adeona may convey certain of such rights to Intrexon, as provided
herein).
 
6.2             Patent Prosecution.
 
(a)           Intrexon shall have the sole right, but not the obligation, to
conduct and control the filing, prosecution and maintenance of the Intrexon
Patents.  At the reasonable request of Intrexon, Adeona shall cooperate with
Intrexon in connection with such filing, prosecution, and maintenance, at
Intrexon’s expense.  Under no circumstances shall Adeona (a) file, attempt to
file, or assist anyone else in filing, or attempting to file, any Patent
application, either in the United States or elsewhere, that claims or uses or
purports to claim or use or relies for support upon an Invention owned by
Intrexon or use, attempt to use, or assist anyone else in using or attempting to
use, the Intrexon Know-How, Intrexon Materials, or any Confidential Information
of Intrexon to support the filing of a Patent application, either in the United
States or elsewhere, that contains claims directed to the Intrexon IP, Intrexon
Materials, or the Intrexon Channel Technology.

 
18

--------------------------------------------------------------------------------

 

(b)           Adeona shall have the sole right, but not the obligation, to
conduct and control the filing, prosecution and maintenance of any Patents
claiming Inventions that are owned by Adeona or its Affiliates and not assigned
to Intrexon under Section 6.1(c) ( “Adeona Program Patents”).  At the reasonable
request of Adeona, Intrexon shall cooperate with Adeona in connection with such
filing, prosecution, and maintenance, at Adeona’s expense.
 
(c)           The Prosecuting Party shall be entitled to use patent counsel
selected by it and reasonably acceptable to the non-Prosecuting Party (including
in-house patent counsel as well as outside patent counsel) for the prosecution
of the Intrexon Patents and Adeona Program Patents, as applicable.  The
Prosecuting Party shall:
 
(i)           regularly provide the other Party in advance with reasonable
information relating to the Prosecuting Party’s prosecution of Patents
hereunder, including by providing copies of substantive communications, notices
and actions submitted to or received from the relevant patent authorities and
copies of drafts of filings and correspondence that the Prosecuting Party
proposes to submit to such patent authorities (it being understood that, to the
extent that any such information is readily accessible to the public, the
Prosecuting Party may, in lieu of directly providing copies of such information
to such other Party, provide such other Party with sufficient information that
will permit such other Party to access such information itself directly);
 
(ii)           consider in good faith and consult with the non-Prosecuting Party
regarding its timely comments with respect to the same; provided, however, that
if, within fifteen (15) days after providing any documents to the
non-Prosecuting Party for comment, the Prosecuting Party does not receive any
written communication from the non-Prosecuting Party indicating that it has or
may have comments on such document, the Prosecuting Party shall be entitled to
assume that the non-Prosecuting Party has no comments thereon;
 
(iii)           consult with the non-Prosecuting Party before taking any action
that would reasonably be expected to have a material adverse impact on the scope
of claims within the Intrexon Patents and Adeona Program Patents, as applicable.
 
As used above “Prosecuting Party” means Intrexon in the case of Intrexon Patents
and Adeona in the case of Adeona Program Patents.
 
6.3             Infringement of Patents by Third Parties.
 
(a)           Except as expressly provided in the remainder of this Section 6.3,
Intrexon shall have the sole right to take appropriate action against any person
or entity directly or indirectly infringing any Intrexon Patent (or asserting
that a Intrexon Patent is invalid or unenforceable) (collectively,
“Infringement”), either by settlement or lawsuit or other appropriate action.

 
19

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the foregoing, [*****]shall have the [*****]right,
but not the obligation, to take appropriate action to enforce [*****] against
any Infringement that involves a [*****]of allegedly infringing activities in
the Field (“[*****]”), either by settlement or lawsuit or other appropriate
action.  If [*****]fails to take the appropriate steps to enforce [*****]against
any [*****]within [*****]days of the date one Party has provided notice to the
other Party pursuant to Section 6.3(g) of such [*****], then Intrexon shall have
the right (but not the obligation), at its own expense, to enforce [*****]
against such [*****], either by settlement or lawsuit or other appropriate
action.
 
(c)           With respect to any [*****]that cannot reasonably be abated
through the enforcement of [*****]pursuant to Section 6.3(b) but can reasonable
be abated through the enforcement of Intrexon Patent(s) (other than the
[*****]), [*****]shall be obligated to choose one of the following courses of
action: [*****].  The determination of which [*****] to assert shall be made by
[*****]in its sole discretion; provided, however, that [*****]shall consult in
good faith with [*****]on such determination.  For the avoidance of doubt,
[*****]has no obligations under this Agreement to enforce any [*****]against, or
otherwise abate, any Infringement that is not a [*****].
 
(d)           In the event a Party pursues an action under this Section 6.3, the
other Party shall reasonably cooperate with the enforcing Party with respect to
the investigation and prosecution of any alleged, threatened, or actual
Infringement, at the enforcing Party’s expense (except with respect to an action
under Section 6.3(c), where all costs and expenses will be shared equally in
accordance with terms thereof).
 
(e)           [*****]shall not settle or otherwise compromise any action under
this Section 6.3 in a way that diminishes the rights or interests of [*****]or
adversely affects any [*****]without [*****]’s prior written consent, which
consent shall not be unreasonably withheld.  [*****]shall not settle or
otherwise compromise any action under this Section 6.3 in a way that diminishes
the rights or interests of [*****]in the [*****]or adversely affects any
[*****]with respect to the [*****]without [*****]’s prior written consent, which
consent shall not be unreasonably withheld.
 
(f)           Except as otherwise agreed to by the Parties in writing, any
settlements, damages or other monetary awards recovered pursuant to a suit,
proceeding, or action brought pursuant to Section 6.3 will be allocated first to
the costs and expenses of the Party controlling such action, and second, to the
costs and expenses (if any) of the other Party (to the extent not otherwise
reimbursed), and any remaining amounts (the “ [*****]”) will be shared by the
Parties as follows:  [*****] In any action initiated by [*****]pursuant to
Section 6.3(c), the Parties shall share the [*****]equally, and such
[*****]shall not be deemed to constitute [*****].
 
(g)           Adeona shall promptly notify Intrexon in writing of any alleged,
threatened, or actual Infringement of which it becomes aware, and Intrexon shall
promptly notify Adeona in writing of any alleged, threatened, or actual Field
Infringement of which it becomes aware.

 
20

--------------------------------------------------------------------------------

 

ARTICLE 7

 
Confidentiality
 
7.1             Confidentiality.  Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, each Party agrees
that it shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose other than as provided for in this Agreement any
Confidential Information disclosed to it by the other Party pursuant to this
Agreement, except to the extent that the receiving Party can demonstrate by
competent evidence that specific Confidential Information:
 
(a)           was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party;
 
(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;
 
(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
 
(d)           was disclosed to the receiving Party, other than under an
obligation of confidentiality to a Third Party, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others;
or
 
(e)           was independently discovered or developed by the receiving Party
without the use of Confidential Information belonging to the disclosing Party,
as documented by the receiving Party’s written records.
 
The foregoing non-use and non-disclosure obligation shall continue (i)
indefinitely, for all Confidential Information that qualifies as a trade secret
under applicable law; or (ii) for the Term of this Agreement and for [*****]
years thereafter, in all other cases.
 
7.2             Authorized Disclosure.  Notwithstanding the limitations in this
Article 7, either Party may disclose the Confidential Information belonging to
the other Party to the extent such disclosure is reasonably necessary in the
following instances:
 
(a)           complying with applicable laws or regulations or valid court
orders, provided that the Party making such disclosure provides the other Party
with reasonable prior written notice of such disclosure and makes a reasonable
effort to obtain, or to assist the other Party in obtaining, a protective order
preventing or limiting the disclosure and/or requiring that the terms and
conditions of this Agreement be used only for the purposes for which the law or
regulation required, or for which the order was issued;
 
(b)           to regulatory authorities in order to seek or obtain approval to
conduct clinical trials, or to gain regulatory approval, of Adeona Products or
any products being developed by Intrexon or its other licensees and/or channel
partners or collaborators, provided that the Party making such disclosure (i)
provides the other Party with reasonable opportunity to review any such
disclosure in advance and to suggest redactions or other means of limiting the
disclosure of such other Party’s Confidential Information and (ii) does not
unreasonably reject any such suggestions;

 
21

--------------------------------------------------------------------------------

 

(c)           disclosure to investors and potential investors, acquirers, or
merger candidates who agree to maintain the confidentiality of such information,
provided that such disclosure is used solely for the purpose of evaluating such
investment, acquisition, or merger (as the case may be);
 
(d)           disclosure on a need-to-know basis to Affiliates, licensees,
sublicensees, employees, consultants or agents (such as CROs and clinical
investigators) who agree to be bound by obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 7; and
 
(e)           disclosure of the terms of this Agreement by Intrexon to
collaborators and other channel partners or collaborators who agree to be bound
by obligations of confidentiality and non-use at least equivalent in scope to
those set forth in this Article 7.
 
7.3             Publicity; Publications.  The Parties agree that the public
announcement of the execution of this Agreement shall be substantially in the
form of the press release attached as Exhibit B.  Each Party will provide the
other Party with the opportunity to review and comment, prior to submission or
presentation, on external publications and presentations (abstracts, posters,
manuscripts and oral presentations) that refer to the PAH Program or programs
that are approved by the JSC.  For abstracts, posters and oral presentations,
the disclosing Party will provide the other Party at least fifteen (15) calendar
days for review of the proposed submission or presentation.  For manuscripts,
the disclosing Party will provide the other Party at least thirty (30) calendar
days for review of the manuscript.  The presenting Party will act in good faith
to incorporate the comments of the other Party and shall, in any event, redact
any Confidential Information of the other Party.
 
7.4             Terms of the Agreement.  Each Party shall treat the terms of
this Agreement as the Confidential Information of other Party, subject to the
exceptions set forth in Section 7.2.  Notwithstanding the foregoing, each Party
acknowledges that the other Party may be obligated to file a copy of this
Agreement with the SEC, either as of the Effective Date or at some point during
the Term.  Each Party shall be entitled to make such a required filing, provided
that it requests confidential treatment of certain commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available to it.  In the event of any such filing, the filing Party
shall provide the other Party with a copy of the Agreement marked to show
provisions for which the filing Party intends to seek confidential treatment and
shall reasonably consider and incorporate the other Party’s comments thereon to
the extent consistent with the legal requirements governing redaction of
information from material agreements that must be publicly filed.  The other
Party shall promptly provide any such comments.

 
22

--------------------------------------------------------------------------------

 

7.5             Proprietary Information Audits.
 
(a)           For the purpose of confirming compliance with the Field-limited
licenses granted in Article 3 and the confidentiality obligations under Article
7, Adeona acknowledges that Intrexon’s authorized representative(s), during
regular business hours may (i) examine and inspect Adeona’s facilities and (ii)
inspect all data and work products relating to this Agreement.  Any examination
or inspection hereunder shall require five (5) business days written notice from
Intrexon to Adeona.  Adeona will make itself and the pertinent employees and/or
agents available, on a reasonable basis, to Intrexon for the aforementioned
compliance review.
 
(b)           In view of the Intrexon Confidential Information, Intrexon
Know-How, and Intrexon Materials transferred to Adeona hereunder, Intrexon from
time-to-time, but no more than quarterly, may request that Adeona confirm the
status of the Intrexon Materials at Company (i.e. how much used, how much
shipped, to whom and any unused amounts destroyed (by whom, when) as well as any
amounts returned to Intrexon or destroyed).  Within ten (10) business days of
Adeona’s receipt of any such written request, Adeona shall provide the written
report to Intrexon.
 
7.6             Intrexon Commitment.  Intrexon shall use reasonable efforts to
obtain an agreement with its other licensees and channel partners or
collaborators to enable Adeona to disclose confidential information of such
licensees and channel partners or collaborators to regulatory authorities in
order to seek or obtain approval to conduct clinical trials, or to gain
regulatory approval of, Adeona Products, in a manner consistent with the
provisions of Section 7.2(b).
 
ARTICLE 8

 
Representations And Warranties
 
8.1             Representations and Warranties of Adeona.  Adeona hereby
represents and warrants to Intrexon that, as of the Effective Date:
 
(a)           Corporate Power.  Adeona is duly organized and validly existing
under the laws of Nevada and has corporate full power and authority to enter
into this Agreement and to carry out the provisions hereof.
 
(b)           Due Authorization.  Adeona is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on Adeona’s behalf has been duly authorized to do so by
all requisite corporate action.
 
(c)           Binding Agreement.  This Agreement is a legal and valid obligation
binding upon Adeona and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance.  The execution, delivery and
performance of this Agreement by Adeona does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound.  Adeona is aware of no action, suit or inquiry or investigation
instituted by any governmental agency which questions or threatens the validity
of this Agreement.
 
8.2             Representations and Warranties of Intrexon.  Intrexon hereby
represents and warrants to Adeona that, as of the Effective Date:

 
23

--------------------------------------------------------------------------------

 

(a)           Corporate Power.  Intrexon is duly organized and validly existing
under the laws of Virginia and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof.
 
(b)           Due Authorization.  Intrexon is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on Intrexon’s behalf has been duly authorized to do so
by all requisite corporate action.
 
(c)           Binding Agreement.  This Agreement is a legal and valid obligation
binding upon Intrexon and enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance.  The
execution, delivery and performance of this Agreement by Intrexon does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound.  Intrexon is aware of no
action, suit or inquiry or investigation instituted by any governmental agency
which questions or threatens the validity of this Agreement.
 
(d)           Additional Intellectual Property Representations.
 
(i)           Intrexon possesses sufficient rights to enable Intrexon to grant
all rights and licenses it purports to grant to Adeona with respect to the
Intrexon Patents under this Agreement;
 
(ii)           The Intrexon Patents existing as of the Effective Date constitute
all of the Patents Controlled by Intrexon as of such date that are necessary for
the development, manufacture or Commercialization of Adeona Products;
 
(iii)           Intrexon has not granted, and during the Term Intrexon will not
grant, any right or license, to any Third Party under the Intrexon IP that
conflicts with the rights or licenses granted or to be granted to Adeona
hereunder;
 
(iv)           There is no pending litigation, and Intrexon has not received any
written notice of any claims or litigation, seeking to invalidate or otherwise
challenge the Intrexon Patents or Intrexon’s rights therein;
 
(v)           None of the Intrexon Patents is subject to any pending
re-examination, opposition, interference or litigation proceedings;
 
(vi)           All of the Intrexon Patents have been filed and prosecuted in
accordance with all applicable laws and have been maintained, with all
applicable fees with respect thereto (to the extent such fees have come due)
having been paid;

 
24

--------------------------------------------------------------------------------

 

(vii)           Intrexon has entered into agreements with each of its current
and former officers, employees and consultants involved in research and
development work, including development of the Intrexon’s products and
technology providing Intrexon, to the extent permitted by law, with title and
ownership to patents, patent applications, trade secrets and inventions
conceived, developed, reduced to practice by such person, solely or jointly with
other of such persons, during the period of employment by Intrexon (except where
the failure to have entered into such an agreement would not have a material
adverse effect on the rights granted to Adeona herein), and Intrexon is not
aware that any of its employees or consultants is in material violation thereof;
 
(viii)           To Intrexon’s knowledge, there is no infringement,
misappropriation or violation by third parties of any Intrexon Channel
Technology in the Field;
 
(ix)           There is no pending or, to Intrexon’s knowledge, threatened
action, suit, proceeding or claim by others against Intrexon that Intrexon
infringes, misappropriates or otherwise violates any intellectual property or
other proprietary rights of others in connection with the use of the Intrexon
Channel Technology, and Intrexon has not received any written notice of such
claim;
 
(x)           To Intrexon’s knowledge, no employee of Intrexon is the subject of
any claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, non-disclosure agreement
or any restrictive covenant to or with a former employer (A) where the basis of
such violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon Channel Technology in the
Field;
 
(xi)           None of the Intrexon Patents owned by Intrexon or its Affiliates,
and, to Intrexon’s knowledge, the Intrexon Patents licensed to Intrexon or its
Affiliates, have been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable government agency, in whole or in part, and there is
no pending or, to Intrexon’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intrexon Patents;
and

 
25

--------------------------------------------------------------------------------

 

(xii)           Except as otherwise disclosed in writing to Adeona,
Intrexon:  (A) is in material compliance with all statutes, rules or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product that is under
development, manufactured or distributed by Intrexon in the Field (“Applicable
Laws”); (B) has not received any FDA Form 483, notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the
United States Food and Drug Administration (the “FDA”) or any other federal,
state, local or foreign governmental or regulatory authority alleging or
asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”),
which would not, individually or in the aggregate, result in a material adverse
effect; (C) possesses all material Authorizations necessary for the operation of
its business as described in the Field and such Authorizations are valid and in
full force and effect and Intrexon is not in material violation of any term of
any such Authorizations; and (D) since January 1, 2008, (1) has not received
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA or any other federal,
state, local or foreign governmental or regulatory authority or third party
alleging that any product operation or activity is in material violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA or any other
federal, state, local or foreign governmental or regulatory authority or third
party is considering any such claim, litigation, arbitration, action, suit
investigation or proceeding; (2) has not received notice that the FDA or any
other federal, state, local or foreign governmental or regulatory authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any material Authorizations and has no knowledge that the FDA or any other
federal, state, local or foreign governmental or regulatory authority is
considering such action; (3) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission); and (4) has not, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to Intrexon’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action.  Except to the
extent disclosed in writing to Adeona, since January 1, 2008, Intrexon has not
received any notices or correspondence from the FDA or any other federal, state,
local or foreign governmental or regulatory authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of Intrexon.
 
except, in each of (ix) through (xiii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to Adeona hereunder or Intrexon’s ability to perform its
obligations hereunder.
 
8.3             Warranty Disclaimer.  EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED
IN THIS ARTICLE 8 OR IN THE EQUITY AGREEMENTS, EACH PARTY HEREBY DISCLAIMS ANY
AND ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.
 
ARTICLE 9

 
Indemnification
 
9.1             Indemnification by Intrexon.  Intrexon agrees to indemnify, hold
harmless, and defend Adeona and its Affiliates and their respective directors,
officers, employees, and agents (collectively, the “Adeona Indemnitees”) from
and against any and all liabilities, damages, costs, expenses, or losses
(including reasonable legal expenses and attorneys’ fees) (collectively,
“Losses”) resulting from any claims, suits, actions, demands, or other
proceedings brought by a Third Party (collectively, “Claims”) to the extent
arising from (a) the gross negligence or willful misconduct of Intrexon or any
of its Affiliates, or their respective employees or agents, (b) the use,
handling, storage or transport of Intrexon Materials by or on behalf of Intrexon
or its Affiliates, licensees (other than Adeona) or sublicensees; or (c) breach
by Intrexon of any representation, warranty or covenant in this
Agreement.  Notwithstanding the foregoing, Intrexon shall not have any
obligation to indemnify the Adeona Indemnitees to the extent that a Claim arises
from (i) the gross negligence or willful misconduct of Adeona or any of its
Affiliates, licensees, or sublicensees, or their respective employees or agents;
or (ii) a breach by Adeona of a representation, warranty, or covenant of this
Agreement.

 
26

--------------------------------------------------------------------------------

 

9.2             Indemnification by Adeona.  Adeona agrees to indemnify, hold
harmless, and defend Intrexon, its Affiliates and Third Security, and their
respective directors, officers, employees, and agents (and any Third Parties
which have licensed to Intrexon intellectual property rights within Intrexon IP
on or prior to the Effective Date, to the extent required by the relevant
upstream license agreement) (collectively, the “Intrexon Indemnitees”) from and
against any Losses resulting from Claims, to the extent arising from any of the
following:  (a) the gross negligence or willful misconduct of Adeona or any of
its Affiliates or their respective employees or agents; (b) the use, handling,
storage, or transport of Intrexon Materials by or on behalf of Adeona or its
Affiliates, licensees, or sublicensees; (c) breach by Adeona of any material
representation, warranty or covenant in this Agreement; or (d) the design,
development, manufacture, regulatory approval, handling, storage, transport,
distribution, sale or other disposition of any Adeona Product by or on behalf of
Adeona or its Affiliates, licensees, or sublicensees.  Notwithstanding the
foregoing, Adeona shall not have any obligation to indemnify the Intrexon
Indemnitees to the extent that a Claim arises from (i) the gross negligence or
willful misconduct of Intrexon or any of its Affiliates, or their respective
employees or agents; or (ii) a breach by Intrexon of a representation, warranty,
or covenant of this Agreement.
 
9.3             Product Liability Claims.  Notwithstanding the provisions of
Section 9.2, any Losses arising out of any Third Party claim, suit, action,
proceeding, liability or obligation involving any actual or alleged death or
bodily injury arising out of or resulting from the development, manufacture or
commercialization of any Adeona Products for use or sale in the Field, to the
extent that such Losses exceed the amount (if any) covered by the applicable
Party’s product liability insurance (“Excess Product Liability Costs”), shall be
paid by [*****], except to the extent such Losses arise out of any Third-Party
Claim based on the gross negligence or willful misconduct of a Party, its
Affiliates, its or its Affiliates’ Sublicensees, or any of the respective
officers, directors, employees and agents of each of the foregoing entities, in
the performance of obligations or exercise of rights under this Agreement.
 
9.4             Control of Defense.  As a condition precedent to any
indemnification obligations hereunder, any entity entitled to indemnification
under this Article 9 shall give written notice to the indemnifying Party of any
Claims that may be subject to indemnification, promptly after learning of such
Claim.  If such Claim falls within the scope of the indemnification obligations
of this Article 9, then the indemnifying Party shall assume the defense of such
Claim with counsel reasonably satisfactory to the indemnified Party.  The
indemnified Party shall cooperate with the indemnifying Party in such
defense.  The indemnified Party may, at its option and expense, be represented
by counsel of its choice in any action or proceeding with respect to such
Claim.  The indemnifying Party shall not be liable for any litigation costs or
expenses incurred by the indemnified Party without the indemnifying Party’s
written consent, such consent not to be unreasonably withheld.  The indemnifying
Party shall not settle any such Claim if such settlement (a) does not fully and
unconditionally release the indemnified Party from all liability relating
thereto or (b) adversely impacts the exercise of the rights granted to the
indemnified Party under this Agreement, unless the indemnified Party otherwise
agrees in writing.

 
27

--------------------------------------------------------------------------------

 

9.5             Insurance.  Immediately prior to, and during marketing, Adeona
shall maintain in effect and good standing a product liability insurance policy
issued by a reputable insurance company in amounts considered standard for the
industry.  At Intrexon’s reasonable request, Adeona shall provide Intrexon with
all details regarding such policy, including without limitation copies of the
applicable liability insurance contracts.  Adeona shall use reasonable efforts
to  include Intrexon as an additional insured on any such policy.
 
ARTICLE 10

 
Term; Termination
 
10.1             Term.  The term of this Agreement shall commence upon the
Effective Date and shall continue until terminated pursuant to Section 10.2 or
10.3 (the “Term”).
 
10.2             Termination for Material Breach; Termination Under Section
4.5(b)
 
(a)           Either Party shall have the right to terminate this Agreement upon
written notice to the other Party if the other Party commits any material breach
of this Agreement that such breaching Party fails to cure within sixty (60) days
following written notice from the nonbreaching Party specifying such breach.
 
(b)           Intrexon shall have the right to terminate this Agreement, at its
sole discretion, if the NYSE Amex Approval has not been obtained, and the First
Tranche Shares (as defined in the Equity Agreements) have not been issued,
within sixty (60) days following the execution of this Agreement.
 
(c)           Intrexon shall have the right to terminate this Agreement under
the circumstances set forth in Section 4.5(b) upon written notice to Adeona,
such termination to become effective sixty (60) days following such written
notice unless Adeona remedies the circumstances giving rise to such termination
within such sixty (60) day period.
 
(d)           Intrexon shall have the right to terminate this Agreement under
the circumstances set forth in Section 12.8 upon written notice to Adeona, such
termination to become effective immediately upon such written notice.
 
(e)           Notwithstanding the foregoing, during the eighteen (18) month
period commencing on the Effective Date, neither Party shall have the right to
terminate this Agreement under Section 10.2(a) based on the failure of the other
Party to use Diligent Efforts or to comply with any other diligence obligations
hereunder (including Section 4.5), nor shall Intrexon have the right to
terminate this Agreement under Section 10.2(c).

 
28

--------------------------------------------------------------------------------

 

10.3             Termination by Adeona.  Adeona shall have the right to
voluntarily terminate this Agreement in its entirety upon ninety (90) days
written notice to Intrexon at any time, provided that such notice may not be
given during the eighteen (18) month period commencing on the Effective Date.
 
10.4             Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 10.2 or Section 10.3, the following shall apply:
 
(a)           Retained Products.  Adeona shall be permitted to continue the
development and commercialization of any Adeona Product that, at the time of
termination, satisfies at least one of the following criteria (a “Retained
Product”):
 
(i)            is being Commercialized by Adeona,
 
(ii)           has received regulatory approval,
 
(iii)          is a subject of an application for regulatory approval in the
Field that is pending before the applicable regulatory authority,
 
(iv)          is the subject of at least
 
(A) an ongoing Phase 2 clinical trial in the Field (in the case of a termination
by Intrexon due to a Adeona uncured breach pursuant to Section 10.2(a) or a
termination by Adeona pursuant to Section 10.3), or
 
(B) an ongoing Phase 1 clinical trial in the Field (in the case of a termination
by Adeona due to an Intrexon uncured breach pursuant to Section 10.2(a) or a
termination by Intrexon pursuant to Section 10.2(c) or 10.2(d)), or
 
(v)           Adeona has spent at least $4.5 million developing.
 
Such right to continue development and commercialization shall be subject to
Adeona’s full compliance with the payment provisions in Article 5 and all other
provisions of this Agreement that survive termination.
 
(b)           Termination of Licenses.  Except as necessary for Adeona to
continue to develop and commercialize the Retained Products as permitted by
Section 10.4(a), all rights and licenses granted by Intrexon to Adeona under
this Agreement shall terminate and shall revert to Intrexon without further
action by either Intrexon or Adeona.  Adeona’s license with respect to Retained
Products shall be exclusive or non-exclusive, as the case may be, on the same
terms as set forth in Section 3.1.
 
(c)           Reverted Products.  All Adeona Products other than the Retained
Products shall be referred to herein as the “Reverted Products.”  Adeona shall
immediately cease, and shall cause its Affiliates and, if applicable,
(sub)licensees to immediately cease, all development and commercialization of
the Reverted Products, and Adeona shall not use or practice, nor shall it cause
or permit any of its Affiliates or, if applicable, (sub)licensees to use or
practice, directly or indirectly, any Intrexon IP with respect to the Reverted
Products.  Adeona shall immediately discontinue making any representation
regarding its status as a licensee or channel collaborator of Intrexon with
respect to the Reverted Products.

 
29

--------------------------------------------------------------------------------

 

(d)           Intrexon Materials.  Adeona shall promptly return, or at
Intrexon’s request, destroy, any Intrexon Materials in Adeona’s possession or
control at the time of termination, or other than any Intrexon Materials
necessary for the continued development and commercialization of the Retained
Products.
 
(e)           Licenses to Intrexon.  Adeona is automatically deemed to grant to
Intrexon a worldwide, fully paid, royalty-free, exclusive (even as to Adeona and
its Affiliates), irrevocable, license (with full rights to sublicense) under the
Adeona Termination IP, to make, have made, import, use, offer for sale and sell
Reverted Products and to use the Intrexon Channel Technology, the Intrexon
Materials, and/or the Intrexon IP in the Field, subject to any exclusive rights
held by Adeona in Reverted Products pursuant to Section 10.4(c).  Adeona shall
also take such actions and execute such other instruments and documents as may
be necessary to document such license to Intrexon.
 
(f)           Regulatory Filings.  Adeona shall promptly assign to Intrexon, and
will provide full copies of, all regulatory approvals and regulatory filings
that relate specifically and solely to Reverted Products.  Adeona shall also
take such actions and execute such other instruments, assignments and documents
as may be necessary to effect the transfer of rights thereunder to Intrexon.  To
the extent that there exist any regulatory approvals and regulatory filings that
relate both to Reverted Products and other products, Adeona shall provide copies
of the portions of such regulatory filings that relate to Reverted Products and
shall reasonably cooperate to assist Intrexon in obtaining the benefits of such
regulatory approvals with respect to the Reverted Products.
 
(g)           Data Disclosure.  Adeona shall provide to Intrexon copies of the
relevant portions of all material reports and data, including clinical and
non-clinical data and reports, obtained or generated by or on behalf of Adeona
or its Affiliates to the extent that they relate to Reverted Products, within
sixty (60) days of such termination unless otherwise agreed, and Intrexon shall
have the right to use any such Information in developing and commercializing
Reverted Products and to license any Third Parties to do so.
 
(h)           Third-Party Licenses.  At Intrexon’s request, Adeona shall
promptly provide to Intrexon copies of all Third-Party agreements under which
Adeona or its Affiliates obtained a license under Patents claiming inventions or
know-how specific to or used or incorporated into the development, manufacture
and/or commercialization of the Reverted Products.  At Intrexon’s request,
Adeona shall promptly:  (x) with respect to such Third Party licenses relating
solely to the applicable Reverted Products, immediately assign (or cause to be
assigned), such agreements to Intrexon, and (y) with respect to all other Third
Party licenses, at Adeona’s option either assign the agreement or grant (or
cause to be granted) to Intrexon a sublicense thereunder of a scope equivalent
to that described in Section 10.4(e), provided Adeona has the ability to assign
such agreement to Intrexon or grant a sublicense to Intrexon thereunder.  In any
case, thereafter Intrexon shall be fully responsible for all obligations due for
its actions under the Third Party agreements.  Notwithstanding the above, if
Intrexon does not wish to assume any financial or other obligations associated
with a particular assignment or sublicense, then Intrexon shall so notify Adeona
and Adeona shall not make such assignment or grant such sublicense (or cause it
to be made or granted).

 
30

--------------------------------------------------------------------------------

 

(i)           Remaining Materials.  At the request of Intrexon, Adeona shall
transfer to Intrexon, all quantities of Reverted Product (including API or
work-in-process) in the possession of Adeona or its Affiliates.  Adeona shall
transfer to Intrexon all such quantities of Reverted Products without charge,
except that Intrexon shall pay the reasonable costs of shipping.
 
(j)           Third Party Vendors.  At Intrexon’s request, Adeona shall promptly
provide to Intrexon copies of all agreements between Adeona or its Affiliates
and Third Party suppliers, vendors, or distributors that relate to the supply,
sale, or distribution of Reverted Products in the Territory.  At Intrexon’s
request, Adeona shall promptly:  (x) with respect to such Third Party agreements
relating solely to the applicable Reverted Products, immediately assign (or
cause to be assigned), such agreements to Intrexon, and (y) with respect to all
other such Third Party agreements, Adeona shall reasonably cooperate to assist
Intrexon in obtaining the benefits of such agreements.  Adeona shall be liable
for any costs associated with assigning a Third Party agreement to Intrexon or
otherwise obtaining the benefits of such agreement for Intrexon, to the extent
such costs are directly related to Adeona’s breach.  For the avoidance of doubt,
Intrexon shall have no obligation to assume any of Adeona’s obligations under
any Third Party agreement.
 
(k)          Commercialization.  Intrexon shall have the right to develop and
commercialize the Reverted Products itself or with one or more Third Parties,
and shall have the right, without obligation to Adeona, to take any such actions
in connection with such activities as Intrexon (or its designee), at its
discretion, deems appropriate.
 
(l)           Confidential Information.  Each Party shall promptly return, or at
the other Party’s request destroy, any Confidential Information of the other
Party in such Party’s possession or control at the time of termination;
provided, however, that each Party shall be permitted to retain (i) a single
copy of each item of Confidential Information of the other Party in its
confidential legal files for the sole purpose of monitoring and enforcing its
compliance with Article 7, (ii) Confidential Information of the other Party that
is maintained as archive copies on the recipient Party’s disaster recovery
and/or information technology backup systems, or (iii) Confidential Information
of the other Party necessary to exercise such Party’s rights in Retained
Products (in the case of Adeona) or Reverted Products (in the case of Intrexon).
The recipient of Confidential Information shall continue to be bound by the
terms and conditions of this Agreement with respect to any such Confidential
Information retained in accordance with this Section 10.4(l).
 
10.5       Surviving Obligations.  Termination or expiration of this Agreement
shall not affect any rights of either Party arising out of any event or
occurrence prior to termination, including, without limitation, any obligation
of Adeona to pay any amount which became due and payable under the terms and
conditions of this Agreement prior to expiration or such termination.  The
following portions of this Agreement shall survive termination or expiration of
this Agreement:  Sections 5.5, 5.7, 6.1, 6.2 (with subsection (c) surviving only
to the extent relating to Intrexon Patents that are relevant to Retained
Products that, to Intrexon’s knowledge, are being developed or commercialized at
such time, if any), 10.4, and 10.5; Articles 7, 9, 11, and 12; and any relevant
definitions in Article 1.

 
31

--------------------------------------------------------------------------------

 

ARTICLE 11

 
Dispute Resolution
 
11.1             Disputes.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  In the event of any disputes, controversies or differences which
may arise between the Parties out of or in relation to or in connection with
this Agreement (other than disputes arising from a Committee), including,
without limitation, any alleged failure to perform, or breach, of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, then upon the request of either Party by written notice, the Parties
agree to meet and discuss in good faith a possible resolution thereof, which
good faith efforts shall include at least one in-person meeting between the
Executive Officers of each Party.  If the matter is not resolved within thirty
(30) days following the written request for discussions, either Party may then
invoke the provisions of Section 11.2.  For the avoidance of doubt, any
disputes, controversies or differences arising from a Committee pursuant to
Article 2 shall be resolved solely in accordance with Section 2.4.
 
11.2             Arbitration.  Any dispute, controversy, difference or claim
which may arise between the Parties and not from a Committee, out of or in
relation to or in connection with this Agreement (including, without limitation,
arising out of or relating to the validity, construction, interpretation,
enforceability, breach, performance, application or termination of this
Agreement) that is not resolved pursuant to Section 11.1 shall, subject to
Section 11.10, be settled by binding “baseball arbitration” as follows.  Either
Party, following the end of the thirty (30) day period referenced in Section
11.1, may refer such issue to arbitration by submitting a written notice of such
request to the other Party.  Promptly following receipt of such notice, the
Parties shall meet and discuss in good faith and seek to agree on an arbitrator
to resolve the issue, which arbitrator shall be neutral and independent of both
Parties and all of their respective Affiliates, shall have significant
experience and expertise in licensing and partnering agreements in the
pharmaceutical and biotechnology industries, and shall have some experience in
mediating or arbitrating issues relating to such agreements.  If the Parties
cannot agree on a single arbitrator within fifteen (15) days of request by a
Party for arbitration, then each Party shall select an arbitrator meeting the
foregoing criteria and the two (2) arbitrators so selected shall select a third
arbitrator meeting the foregoing criteria.  Within fifteen (15) days after an
arbitrator(s) is selected (in the case of the three-person panel, when the third
arbitrator is selected), each Party will deliver to both the arbitrator(s) and
the other Party a detailed written proposal setting forth its proposed terms for
the resolution for the matter at issue (the “Proposed Terms” of the Party) and a
memorandum (the “Support Memorandum”) in support thereof.  The Parties will also
provide the arbitrator(s) a copy of this Agreement, as it may be amended at such
time.  Within fifteen (15) days after receipt of the other Party’s Proposed
Terms and Support Memorandum, each Party may submit to the arbitrator(s) (with a
copy to the other Party) a response to the other Party’s Support
Memorandum.  Neither Party may have any other communications (either written or
oral) with the arbitrator(s) other than for the sole purpose of engaging the
arbitrator or as expressly permitted in this Section 11.2; provided that, the
arbitrator(s) may convene a hearing if the arbitrator(s) so chooses to ask
questions of the Parties and hear oral argument and discussion regarding each
Party’s Proposed Terms.  Within sixty (60) days after the arbitrator’s
appointment, the arbitrator(s) will select one of the two Proposed Terms
(without modification) provided by the Parties that he or she believes is most
consistent with the intention underlying and agreed principles set forth in this
Agreement.  The decision of the arbitrator(s) shall be final, binding, and
unappealable.  For clarity, the arbitrator(s) must select as the only method to
resolve the matter at issue one of the two sets of Proposed Terms, and may not
combine elements of both Proposed Terms or award any other relief or take any
other action.

 
32

--------------------------------------------------------------------------------

 

11.3             Governing Law.  This Agreement shall be governed by and
construed under the substantive laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.
 
11.4             Award.  Any award to be paid by one Party to the other Party as
determined by the arbitrator(s) as set forth above under Section 11.2 shall be
promptly paid in United States dollars free of any tax, deduction or offset; and
any costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party.  Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 11, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award.  The
award shall include interest from the date of any damages incurred for breach of
the Agreement, and from the date of the award until paid in full, at a rate
fixed by the arbitrator(s).  With respect to money damages, nothing contained
herein shall be construed to permit the arbitrator(s) or any court or any other
forum to award consequential, incidental, special, punitive or exemplary
damages.  By entering into this agreement to arbitrate, the Parties expressly
waive any claim for consequential, incidental, special, punitive or exemplary
damages.  The only damages recoverable under this Agreement are direct
compensatory damages.
 
11.5             Costs.  Each Party shall bear its own legal fees.  The
arbitrator(s) shall assess his or her costs, fees and expenses against the Party
losing the arbitration.
 
11.6             Injunctive Relief.  Nothing in this Article 11 will preclude
either Party from seeking equitable relief or interim or provisional relief from
a court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration if necessary to protect the interests
of such Party or to preserve the status quo pending the arbitration
proceeding.  Specifically, the Parties agree that a material breach by either
Party of its obligations in 3.4 of this Agreement may cause irreparable harm to
the other Party, for which damages may not be an adequate remedy.  Therefore, in
addition to its rights and remedies otherwise available at law, including,
without limitation, the recovery of damages for breach of this Agreement, upon
an adequate showing of material breach of such Section 3.4, and without further
proof of irreparable harm other than this acknowledgement, such non-breaching
Party shall be entitled to seek (a) immediate equitable relief, specifically
including, but not limited to, both interim and permanent restraining orders and
injunctions, and (b) such other and further equitable relief as the court may
deem proper under the circumstances.  For the avoidance of doubt, nothing in
this Section 11.6 shall otherwise limit a breaching Party’s opportunity to cure
a material breach as permitted in accordance with Section 10.2.

 
33

--------------------------------------------------------------------------------

 

11.7             Confidentiality.  The arbitration proceeding shall be
confidential and the arbitrator(s) shall issue appropriate protective orders to
safeguard each Party’s Confidential Information.  Except as required by law, no
Party shall make (or instruct the arbitrator(s) to make) any public announcement
with respect to the proceedings or decision of the arbitrator(s) without prior
written consent of the other Party.  The existence of any dispute submitted to
arbitration, and the award, shall be kept in confidence by the Parties and the
arbitrator(s), except as required in connection with the enforcement of such
award or as otherwise required by applicable law.
 
11.8             Survivability.  Any duty to arbitrate under this Agreement
shall remain in effect and be enforceable after termination of this Agreement
for any reason.
 
11.9             Jurisdiction.  For the purposes of this Article 11, the Parties
acknowledge their diversity and agree to accept the jurisdiction of any United
States District Court located in New York for the purposes of enforcing or
appealing any awards entered pursuant to this Article 11 and for enforcing the
agreements reflected in this Article 11 and agree not to commence any action,
suit or proceeding related thereto except in such courts.
 
11.10             Patent Disputes.  Notwithstanding any other provisions of this
Article 11, and subject to the provisions of Section 6.2, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Intrexon Patents shall be submitted to a court of competent
jurisdiction in the country in which such Patent was filed or granted.
 
ARTICLE 12

 
General Provisions
 
12.1             Use of Name.  No right, express or implied, is granted by this
Agreement to either Party to use in any manner the name of the other or any
other trade name or trademark of the other in connection with the performance of
this Agreement, except that either Party may use the name of the other Party as
required by regulations and in press releases accompanying quarterly and annual
earnings reports approved by the Audit Committee of the issuer’s Board of
Directors.
 
12.2             LIMITATION OF LIABILITY.  NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR
BREACHES OF THE OBLIGATIONS SET FORTH IN ARTICLE 7.
 
12.3             Independent Parties.  The Parties are not employees or legal
representatives of the other Party for any purpose.  Neither Party shall have
the authority to enter into any contracts in the name of or on behalf of the
other Party.  This Agreement shall not constitute, create, or in any way be
interpreted as a joint venture, partnership, or business organization of any
kind.

 
34

--------------------------------------------------------------------------------

 

12.4             Notice.  All notices, including notices of address change,
required or permitted to be given under this Agreement shall be in writing and
deemed to have been given when delivered if personally delivered or sent by
facsimile (provided that the party providing such notice promptly confirms
receipt of such transmission with the other party by telephone), on the business
day after dispatch if sent by a nationally-recognized overnight courier and on
the third business day following the date of mailing if sent by certified mail,
postage prepaid, return receipt requested. All such communications shall be sent
to the address or facsimile number set forth below (or any updated addresses or
facsimile number communicated to the other Party in writing):
 

 
If to Intrexon:
Intrexon Corporation
   
20358 Seneca Meadows Parkway
   
Germantown, MD  20876
   
Attention:  President, Human Therapeutics Division
   
Fax:  (301) 556-9901
       
with a copy to:
Intrexon Corporation
   
20358 Seneca Meadows Parkway
   
Germantown, MD  20876
   
Attention:  Legal Department
   
Fax:  (301) 556-9902
       
If to Adeona:
Adeona Pharmaceuticals, Inc.
   
3985 Research Park Drive, Suite 200
   
Ann Arbor, MI  48108
   
Attention:  Chief Executive Officer
   
Fax:  (734) 332-7878
       
with a copy to:
Gracin & Marlow, LLP
   
405 Lexington Avenue
   
New York, NY 10174
   
Attn: Leslie Marlow, Esq.
   
Fax: (212) 208-4657

 
12.5             Severability.  In the event any provision of this Agreement is
held to be invalid or unenforceable, the valid or enforceable portion thereof
and the remaining provisions of this Agreement will remain in full force and
effect.
 
12.6             Waiver.  Any waiver (express or implied) by either Party of any
breach of this Agreement shall not constitute a waiver of any other or
subsequent breach.

 
35

--------------------------------------------------------------------------------

 

12.7             Entire Agreement; Amendment.  This Agreement and the exhibits
attached hereto constitute the entire, final, complete and exclusive agreement
between the Parties and supersede all previous agreements or representations,
written or oral, with respect to the subject matter of this Agreement (including
any prior confidentiality agreement between the Parties).  All information of
Intrexon or Adeona to be kept confidential by the other Party under any prior
confidentiality agreement, as of the Effective Date, shall be maintained as
Confidential Information by such other Party under the obligations set forth in
Article 7 of this Agreement.  This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of each Party.
 
12.8             Nonassignability; Binding on Successors.  Any attempted
assignment of the rights or delegation of the obligations under this Agreement
shall be void without the prior written consent of the nonassigning or
nondelegating Party; provided, however, that either Party  may assign its rights
or delegate its obligations under this Agreement without such consent (a) to an
Affiliate of such Party or (b) to its successor in interest in connection with
any merger, acquisition, consolidation, corporate reorganization, or similar
transaction, or sale of all or substantially all of its assets, provided that
such assignee agrees in writing to assume and be bound by the assignor’s
obligations under this Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, the successors, executors, heirs, representatives,
administrators and permitted assigns of the Parties hereto.  Notwithstanding the
foregoing, in the event that either Party assigns this Agreement to its
successor in interest by way of merger, acquisition, or sale of all or
substantially all of its assets (whether this Agreement is actually assigned or
is assumed by such successor in interest or its affiliate by operation of law
(e.g., in the context of a reverse triangular merger)), (a) the intellectual
property rights of such successor in interest or any of its affiliates shall be
automatically excluded from the rights licensed to the other Party under this
Agreement, and (b) such successor in interest may elect by written notice to
have the restrictions set forth in Section 3.4 not apply to the activities of
such successor in interest (but, for purposes of clarity, such restriction shall
in any event continue to apply to the applicable Party and all other Affiliates
of such Party not related to such successor in interest).  In the event that a
successor in interest to Adeona elects to have the restrictions set forth in
Section 3.4 not apply to the activities of such successor in interest, Intrexon
shall have the termination right set forth in Section 10.2(d).
 
12.9             Force Majeure.  Neither Party shall be liable to the other for
its failure to perform any of its obligations under this Agreement, except for
payment obligations, during any period in which such performance is delayed
because rendered impracticable or impossible due to circumstances beyond its
reasonable control, including without limitation earthquakes, governmental
regulation, fire, flood, labor difficulties, civil disorder, acts of terrorism
and acts of God, provided that the Party experiencing the delay promptly
notifies the other Party of the delay.
 
12.10             No Other Licenses.  Neither Party grants to the other Party
any rights or licenses in or to any intellectual property, whether by
implication, estoppel, or otherwise, except to the extent expressly provided for
under this Agreement.
 
12.11             Non-Solicitation. During the Term and for a period of one (1)
year following the end of the Term, neither Adeona nor Intrexon may directly or
indirectly solicit, in order to offer to employ, any employee of the other Party
without the prior approval of such other Party.  General employment
solicitations or advertisements or employment discussions initiated by such an
employee, shall not be considered direct or indirect solicitations, and are not
prohibited under this Agreement.

 
36

--------------------------------------------------------------------------------

 

12.12             Legal Compliance.  The Parties shall review in good faith and
cooperate in taking such actions to ensure compliance of this Agreement with all
applicable laws.
 
12.13             Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute together the same instrument.
 
[Remainder of page intentionally left blank.]

 
37

--------------------------------------------------------------------------------

 


In Witness Whereof, the Parties hereto have duly executed this Exclusive Channel
Collaboration Agreement.
 
Intrexon Corporation
 
Adeona Pharmaceuticals, Inc.
     
By:
/s/ Glenn E. Nedwin
 
By:
/s/ James Kuo
         
Name:
Glenn E. Nedwin
 
Name:
James Kuo
         
Title:
President, Human Therapeutics Division
 
Title:
CEO

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Financial Terms for Calculating Allowable Expenses
 
As used herein, the term “operating unit” shall mean the smallest operating unit
in which an operating profit and loss statement is prepared for management
accounting purposes in the applicable Party’s normal accounting procedures,
consistently applied within and across its operating units.  To the extent
certain cost or expense items below are incurred with respect to multiple
products and some of such products are not Adeona Products, then such cost or
expense items shall be allocated on a pro rata basis based upon net sales of
each respective product by the applicable operating unit during the most recent
quarter.
 
1.           Cost of Goods Sold
 
“Cost of Goods Sold” means all Manufacturing Costs that are directly and
reasonably attributable to manufacturing of Adeona Product for commercial sale
in the countries where such Adeona Product has been launched.
 
1.1           “Manufacturing Costs” means, with respect to Adeona Products, the
FTE costs (under a reasonable accounting mechanism to be agreed upon by the
Parties and out-of-pocket costs of a Party or any of its Affiliates incurred in
manufacturing such Adeona Products, including costs and expenses incurred in
connection with (1) the development or validation of any manufacturing process,
formulations or delivery systems, or improvements to the foregoing; (2)
manufacturing scale-up; (3) in-process testing, stability testing and release
testing; (4) quality assurance/quality control development; (5) internal and
Third Party costs and expenses incurred in connection with qualification and
validation of Third Party contract manufacturers, including scale up, process
and equipment validation, and initial manufacturing licenses, approvals and
inspections; (6) packaging development and final packaging and labeling; (7)
shipping configurations and shipping studies; and (8) overseeing the conduct of
any of the foregoing.  “Manufacturing Costs” shall further include:
 
(a)           to the extent that any such Adeona Product is Manufactured by a
Third Party manufacturer, the out-of-pocket costs incurred by such Party or any
of its Affiliates to the Third Party for the manufacture and supply (including
packaging and labeling) thereof, and any reasonable out-of-pocket costs and
direct labor costs incurred by such Party or any of its Affiliates in managing
or overseeing the Third Party relationship determined in accordance with the
books and records of such Party or its Affiliates maintained in accordance with
US GAAP; and
 
(b)           to the extent that any such Adeona Product is manufactured by such
Party or any of its Affiliates, direct material and direct labor costs
attributable to such Adeona Product, as well as reasonably allocable overhead
expenses, determined in accordance with the books and records of such Party or
its Affiliates maintained in accordance with US GAAP.
 
2.           Marketing Expenses.
 
“Marketing Expenses” means the sum of reasonable Selling Expenses, Marketing
Management Expenses, Market and Consumer Research Expenses, Advertising
Expenses, Trade Promotion Expenses, and Consumer Promotion Expenses, each of
which is specified below, in each case to the extent directly and reasonably
attributable to the sale, promotion or marketing of the applicable Adeona
Products in the countries where such Adeona Product has been launched.

 
 

--------------------------------------------------------------------------------

 

2.1           “Selling Expenses” shall mean all reasonable costs and expenses
directly associated with the efforts of field sales representatives with respect
to Adeona Products in the Territory.  The costs of detailing sales calls shall
be allocated based on field force time at an accounting charge rate reasonably
and consistently applied within and across its operating units and which is no
less favorable to the Adeona Products than the internal charge rate used by
Adeona for its own internal cost accounting purposes for products other than
Adeona Products (excluding internal profit margins and markups).
 
2.2           “Marketing Management Expenses” means all reasonable product
management and sales promotion management compensation (including customary
bonuses and benefits but excluding stock-based compensation) and departmental
expenses, including product related public relations, relationships with opinion
leaders and professional societies, health care economics studies, contract
pricing and administration, market information systems, governmental affairs
activities for reimbursement, formulary acceptance and other activities directly
related to the Adeona Products in the Territory, management and administration
of managed care and national accounts and other activities associated with
developing overall sales and marketing strategies and planning for Adeona
Products in the Territory.
 
2.3           “Market and Consumer Research Expenses” means all reasonable
compensation (including customary bonuses and benefits but excluding stock-based
compensation) and departmental expenses for market and consumer research
personnel and payments to Third Parties related to and to the extent use for
conducting and monitoring professional and consumer appraisals of existing, new
or proposed Adeona Products in the Territory such as market share services
(e.g., IMS data), special research testing and focus groups.
 
2.4           “Advertising Expenses” shall mean all reasonable costs reasonably
incurred for the advertising and promotion of Adeona Products in the Territory.
 
2.5           “Trade Promotion Expenses” means the actual and reasonable
allowances given to retailers, brokers, distributors, hospital buying groups,
etc. for purchasing, promoting, and distribution of Adeona Products in the
Territory.  This shall include purchasing, advertising, new distribution, and
display allowances as well as free goods, wholesale allowances and reasonable
field sales samples (at the out of pocket cost).
 
2.6           “Consumer Promotion Expenses” means all reasonable expenses
associated with programs to promote Adeona Products directly to the end user in
the Territory.  This category shall include expenses associated with promoting
products directly to the professional community such as professional samples,
professional literature, promotional material costs, patient aids and detailing
aids.
 
2.7

 
 

--------------------------------------------------------------------------------

 
 
3.           Distribution Expenses.
 
“Distribution Expenses” means the reasonable costs, excluding overhead, incurred
by Adeona that are directly and reasonably allocable to the distribution of a
Adeona Product with respect to a particular country where such Adeona Product
has been launched, excluding any costs included as a deduction in calculating
Net Sales.
 
4.           Additional Commercialization Expenses.
 
“Additional Commercialization Expenses” means the sum of Regulatory and Related
Costs, Third Party Blocking IP Costs, Patent and Trademark Costs, Product
Liability Costs, and Additional Approved Expenses, each of which is specified
below, in each case to the extent directly and reasonably attributable to the
commercialization of the applicable Adeona Products.
 
4.1           “Regulatory and Related Costs” means all reasonable costs and
expenses associated with the preparation and filing of marketing and pricing
approval applications, and the maintenance of marketing approvals, for Adeona
Products, including (i) fees paid to regulatory authorities directly related to
NDAs and Marketing Approvals in the Field, (ii) costs of any regulatory
interactions with respect to Adeona Products, (iii) costs incurred in securing
reimbursement approvals from public and private payers, and (iv) costs to
establish and maintain a global safety database.
 
4.2           [*****]
 
4.3           “Patent and Trademark Costs” means all reasonable costs and
expenses incurred by Adeona or its Affiliates in connection with (i) the
preparation, filing, prosecution, maintenance and enforcement of Adeona Program
Patents, and (ii) establishing, maintaining and enforcing the Patents and
trademarks for Adeona Products in the Territory.
 
4.4           “Product Liability Costs” means the reasonable costs associated
with (i) any recall in the Territory, including the cost of any investigations
or corrective actions, (ii) any Excess Product Liability Costs, and (iii)
product liability insurance premiums for policies covering the development,
manufacture or Commercialization of Adeona Products (as described in Section
9.5).
 
4.5           “Additional Approved Expenses” means any additional costs and/or
expenses that are incurred in connection with the commercialization of Adeona
Products and that are approved in advance, in writing, by the Intrexon
representatives on the CC.
 
5.           Post-Launch Product R&D Expenses.
 
“Post-Launch Product R&D Expenses” means the reasonable costs, excluding
administrative expenses and costs that are included within Costs of Goods Sold,
of Phase 4 clinical trials and ongoing product support (including manufacturing
and quality assurance technical support, and laboratory and clinical efforts
directed toward the further understanding of product safety and efficacy) and
medical affairs (including regulatory support necessary for product
maintenance), in each case that are (a) specifically attributable to a Adeona
Product in the countries of the Territory where such Adeona Product has been
launched and (b) approved by both Parties in writing.

 
 

--------------------------------------------------------------------------------

 

6.           No Duplication.  No item of cost shall be duplicated in any of the
categories comprising Allowable Expenses or in the deductions permitted under
Net Sales or Sublicensing Revenue.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Press Release
 
[See Attached]

 
 

--------------------------------------------------------------------------------

 